Title: From James Madison to Thomas Jefferson, 13 June 1793
From: Madison, James
To: Jefferson, Thomas


My dear SirOrange June 13. 93.
My last was of the 27 May. It inclosed among other things a letter to the French Ministre de l’Interieur, in answer to one inclosing a Decree of the Nat: Assemb. On the propriety of the answer I wished your freest judgment; and as the sending one at all may be rendered by events improper, I must request the favor of you not to forward the letter, if intelligence should confirm such to be the State of things that it would be totally mal-apropos there. Provided it be proper there, and consequently proper in itself, I shall not trouble myself about any comments which the publication attending all such things, may produce here. The letter preceding my last as well as the last, contained some other papers which I wish to know have been reced.
Your two last favors were of May 27. & June 2. The latter confirms the apostacy of Dumourier, but relieves us from the more alarming account of his being supported in it by the army. Still however much is to be dreaded from the general posture of things. Should they take a turn decidedly wrong, I fear little regard will be paid to the limited object avowed by the Austrian General in his first proclamation. In fact if the plan of Dumourier had succeeded, it is probable that under the clause of the Proclamation relating to an amendment of imperfections in the Constitution of 1791 the form of the national sanction would have been obtained, as in the Restoration of Charles II, to whatever establishment military despotism might please to dictate. The only hope of France, next to the success of her own efforts, seems to lie in the number of discordant views of her combined enemies.
I observe that the Newspapers continue to criticise the President’s proclamation; and I find that some of the criticisms excite the attention of dispassionate & judicious individuals here. I have heard it remarked by such with some surprise that the P. should have declared the U. S. to be neutral in the unqualified terms used, when we were so notoriously & unequivocally under eventual engagements to defend the American possessions of F. I have heard it remarked also that the impartiality enjoined on the people was as little reconciliable with their moral obligations, as the unconditional neutrality proclaimed by the Government is with the express articles of the Treaty. It has been asked also whether the Authority of the Executive extended by any part of the Constitution to a declaration of the Disposition of the U. S. on the subject of war & peace? I have been mortified that on these points I could offer no bona fide explanations that ought to be satisfactory. On the last point I must own my surprise that such a prerogative should have been exercised. Perhaps I may have not attended to some part of the Constitution with sufficient care, or may have misapprehended its meaning: But, as I have always supposed & still conceive, a proclamation on the subject could not properly go beyond a declaration of the fact that the U. S. were at war or peace, and an enjunction of a suitable conduct on the Citizens. The right to decide the question whether the duty & interest of the U. S. require war or peace under any given circumstances, and whether their disposition be towards the one or the other seems to be essentially & exclusively involved in the right vested in the Legislature, of declaring war in time of peace; and in the P. & S. of making peace in time of war. Did no such view of the subject present itself in the discussions of the Cabinet? I am extremely afraid that the P. may not be sufficiently aware of the snares that may be laid for his good intentions by men whose politics at bottom are very different from his own. An assumption of prerogatives not clearly found in the Constitution & having the appearance of being copied from a Monarchical model, will beget animadversion equally mortifying to him, & disadvantageous to the Government. Whilst animadversions of this sort can be plausibly ascribed to the spirit of party, the force of them may not be felt. But all his real friends will be anxious that his public conduct may bear the strictest scrutiny of future times as well as of the present day: and all such friends of the Constitution will be doubly pained at infractions of it under auspices that may consecrate the evil till it be incurable.

It will not be in my power to take the step with the Friend of our Friend, which you recommend. It is probable too that it would be either unnecessary or without effect. If the complexion of the former be such as is presumed, he will fairly state the truth & that alone is wanted. If, as I deem not impossible, his complexion be a little different from the general belief, there would be more harm than good in the attempt. The great danger of misconstruing the sentiment of Virginia with regard to Liberty & France is from the heretical tone of conversation in the Towns on the post-road. The voice of the Country is universally and warmly right. If the popular disposition could be collected & carried into effect, a most important use might be made of it in obtaining contributions of the necessaries called for by the danger of famine in France. Unfortunately the disaffection of the Towns which alone could give effect to a plan for the purpose, locks up the public gratitude & beneficence.
Our fine prospects in the wheat fields have been severely injured by the weather for some time past. A warm & moist spring had pushed the wheat into rather a luxuriant state. It had got safe into the head however, and with tolerable weather would have ripened into a most exuberant crop. Just as the grain was in a milky state, the weather became wetter than ever, and has continued raining or cloudy almost constantly since. This has brought on a little of the rust, and pretty universally in this quarter a decay of the ear called the Rot. Should the weather be ever so favorable henceforward, a considerable proportion will be lost: And if unfavorable, the loss may be almost entire. We are at this moment both excessively wet & hot. The forwardest wheat is turning fast & may be nearly safe. The generality is not sufficiently advanced to be out of danger of future or beyond the effect of past causes.
The (Kentucky) Coffee Trees in this Neighbourhood are all too young to bear for some years. I will do all I can to get the seed for Bartram from Kentucky as soon as possible. Adieu.
